Simmons, Justice.
Under the facts in this case, the trial judge did not abuse his discretion in granting a temporary injunction. It was a wise and legal exercise of the powers of a court of chancery. As at present advised, we are inclined to think that the property levied on by virtue of these tax executions is public property, and all the income derived therefrom public income and not “used for purposes of private or corporate profit or income.” If hereafter the *223plaintiff in error shall insist upon a trial before a jury, and the evidence adduced at the trial shall turn out t& be materially different from the facts as they appear iir this record, we would not, if' the case should again come before us, hold the present plaintiff in error bound by the above intimation, but would allow the case to be re-argued upon the new state of facts, or by throwing more light upon those now in the record. We will’not deal with the cross-bill of exceptions hied by the defendant in error, further than-we have done in the above intimation, as it does not except to the judgment of the court, but to the reasoning by which the court reached its conclusion ; and besides, the same question as to the granting of a temporary injunction will not again arise in the court below. Judgment affirmed.